Name: 83/139/EEC: Commission Decision of 25 March 1983 amending Decision 82/813/EEC on the list of establishments in the Socialist Federal Republic of Yugoslavia approved for the purpose of importing fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  trade;  political geography;  health
 Date Published: 1983-04-13

 Avis juridique important|31983D013983/139/EEC: Commission Decision of 25 March 1983 amending Decision 82/813/EEC on the list of establishments in the Socialist Federal Republic of Yugoslavia approved for the purpose of importing fresh meat into the Community Official Journal L 093 , 13/04/1983 P. 0019 - 0019 Finnish special edition: Chapter 3 Volume 16 P. 0075 Spanish special edition: Chapter 03 Volume 27 P. 0135 Swedish special edition: Chapter 3 Volume 16 P. 0075 Portuguese special edition Chapter 03 Volume 27 P. 0135 *****COMMISSION DECISION of 25 March 1983 amending Decision 82/813/EEC on the list of establishments in the Socialist Federal Republic of Yugoslavia approved for the purpose of importing fresh meat into the Community (83/139/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 83/91/EEC (2), and in particular Articles 4 (1) and 18 (1) (a) and (b) thereof, Whereas establishments in third countries cannot be authorized to export fresh meat to the Community unless they satisfy the general and special conditions laid down in Directive 72/462/EEC; Whereas Yugoslavia has forwarded, in accordance with Article 4 (3) of Directive 72/462/EEC, a list of the establishments authorized to export to the Community; Whereas by means of Decision 82/813/EEC (3) the Commission fixed the list of establishments in Yugoslavia authorized to export fresh meat to the Community; Whereas, in application of Article 2 of the said Decision, the Member States prohibit import of fresh meat coming from all other establishments with the exception of those officially recognized and proposed by the Yugoslav authorities on 1 June 1982; Whereas omissions in the proposals made on 1 June 1982 have been noted and the necessary additions have been communicated by the Yugoslav authorities on 3 March 1983; whereas it is necessary to make a corresponding amendment to Decision 82/813/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 In Article 2 (2) of Decision 82/813/EEC, 'and March 1983' is hereby inserted after the expression '1 June 1982'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 25 March 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 59, 5. 3. 1983, p. 34. (3) OJ No L 343, 4. 12. 1982, p. 21.